 

Case 1:14-cv-07239-GBD-KNF Document 105

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DESMOND A, WALSH,
Plaintiff,
-against-

LOUIS DEJOY, Postmaster General, United States :
Postal Service :

Defendant.

GEORGE B. DANIELS, United States District Judge:

Filed 08/10/21 Page 1of1

 

 

 

 

 

 

 

 

 

 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #
| DATE FILED: A GI 0 20?
ORDER

14 Civ. 7239 (GBD)(KNF)

Plaintiffs request for an extension of time to file objections to the Report and

Recommendation, (ECF No. 104), is GRANTED to the extent that Plaintiff's objections shall be

filed by August 18, 2021. Defendant’s reply shall be filed by September 1, 2021. No further

extensions of time will be granted.

Dated: August 10, 2021
New York, New York

SO ORDERED.

    

6 Deny.

B. DANIELS
hited States District Judge

 
